Title: To Alexander Hamilton from George Washington, 7 September 1792
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon 7th. Septr. 1792.

The last Post brought me your letter of the first instant, with the enclosures respecting the disorderly conduct of the Inhabitants of the Western Survey of the District of Pennsylvania, in opposing the execution of what is called the Excise Law; & of the insults which have been offered by some of them to the Officers who have been appointed to collect the duties on distilled spirits agreeably thereto.
Such conduct in any of the Citizens of the United States, under any circumstances that can well be conceived, would be exceedingly reprehensible; but when it comes from a part of the community for whose protection the money arising from the Tax was principally designed, it is truly unaccountable, and the spirit of it much to be regretted.
The preliminary steps taken by you in ordering the Supervisor of the District to repair to the Survey where those disorders prevail, with a view to ascertain in person, “the true state of the Survey, to collect evidence respecting the violences that have been committed, in order to a prosecution of the Offenders; to ascertain the particulars as to the Meeting which appears to have been held at Pittsburg; to encourage the perseverance of the officers in their duty, & the well disposed inhabitants in discountenancing such violent proceedings &c. &c.” are prudent & proper, and I earnestly wish they may have the desired effect. But if, notwithstanding, opposition is still given to the due execution of the Law, I have no hesitation in declaring, if the evidence of it is clear & unequivocal, that I shall, however reluctantly I exercise them, exert all the legal powers with which the Executive is invested, to check so daring & unwarrantable a spirit. It is my duty to see the Laws executed—to permit them to be trampled upon with impunity would be repugnant to it; nor can the Government longer remain a passive spectator of the contempt with which they are treated. Forbearance, under a hope that the Inhabitants of that Survey would recover from the delirium & folly into which they were plunged, seems to have had no other effect than to encrease the disorder.
If it shall be the Attorney General’s opinion, under a full consideration of the case (adverting, as I presume he will as well to the Laws & Constitution of Pennsylvania, as to those of the United States) that the Meeting which appears to have been held at Pittsburg was illegal, and the members of it indictable; and it shall further appear to you from such information as you may be able to obtain, & from a comparative view of all circumstances that it would be proper to bring the matter before the Circuit Court to be holden at York town in October next, you have all the sanction and authority I can give to do it.
I am Sir, &c.
G: Washington
